DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 02/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,003,655 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1-21are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a system to load information into an enterprise metadata repository data store via an automated back-end application computer server, comprising: (a) the enterprise metadata repository data store coupled to devices associated with members of the enterprise, (b) an available metadata entries data store containing a set of available metadata entries, entries including data element master names associated with data element definitions and data element component names representing a portion of a master name, (c) the back-end application computer server, coupled to the enterprise metadata repository and available metadata entries data stores, programmed to: (i) access the set of available metadata entries from the available metadata entries data store, (ii) execute a metadata collection system to automatically populate, based on the set of available metadata entries, a metadata template associated with a project and including: a project identifier, a project name, a repository identifier, a project description, and a steward identifier, (iii) update entries in the metadata template using a translation tool, (iv) validate the updated entries in the metadata template to ensure that required data elements are present, (v) certify the validated entries in the metadata template, and (vi) load the set of certified metadata entries, including certified data element master names, associated certified data element definitions, and certified data element component names into the enterprise metadata repository data store, and (d) a communication port coupled to the back-end 
Specifically, although Brown, Raghavan, and Chainani clearly teach the use of enterprise metadata, the detailed claim language directed towards the various defined steps in the etl process is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-7, 9-14, and 16-21 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,697,808 issued to Hurwood et al. on 24 February 2004.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods use metadata repositories).
U.S. PGPUB 2008/0065616 issued to Brown on 13 March 2008.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods use metadata repositories).
U.S. PGPUB 2013/0218898 issued to Raghavan et al. on 22 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods use metadata repositories).
Chainani et al. on 31 October 1995.  The subject matter disclosed therein is pertinent to that of claims 1-21 (e.g., methods use metadata repositories).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

February 21, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168